Citation Nr: 0104043	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  00-01 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service connected disability of ganglion cyst of 
the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from July 1956 to August 1965 
and service in the reserves from September 1965 to June 1968.

This appeal arises from the June 1999 rating decision from 
the Oakland, California Regional Office (RO) that denied the 
veteran's claim for service connection for hypertension as 
secondary to the service connected disability of ganglion 
cyst of the right wrist.  A Notice of Disagreement was filed 
in September 1999 and a Statement of the Case was issued in 
October 1999.  A substantive appeal was filed in December 
1999 with no hearing requested.


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to its duty-to-assist obligation, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Therefore, this case should be 
remanded to ensure that all assistance to the veteran is 
provided, including ensuring that notice is sent to the 
veteran to inform him of any evidence that he should submit 
in order to substantiate his claims.  Further, with regard to 
the duty to assist, VA must obtain relevant private and VA 
medical records and provide the veteran with VA examinations, 
where, as in this case, such examinations may substantiate 
entitlement to the benefit sought. 

In an October 1995 statement, Robert Polhemus, M.D., 
indicated that the veteran was noted to have hypertension 
when first seen by him.  These earlier treatment records 
should be obtained.  Additionally, Dr. Polhemus indicated 
that it was initially thought that the veteran's hypertension 
was attributable to the stress of the service connected 
ganglion cyst.  Clarification of this statement is needed. 

Additionally, in a March 1995 record from Robert E. Burky, 
Jr., M.D., it was indicated that the veteran had been seen by 
a Dr. Chin for cardiology complaints in the past.  Treatment 
records from Dr. Chin should be obtained.  Any additional 
treatment records, not already of record from Dr. Burky 
should additionally be obtained.  Further, the veteran has 
reported treatment at the Martinez, California and Pleasant 
Hill, California VA Medical Centers, these treatment records 
should be obtained.

The undersigned notes that in April 1995, the veteran 
indicated that he was going to apply for Social Security 
benefits.  There is no further information regarding the 
outcome of an application for Social Security disability 
benefits.  As any Social Security Administration (SSA) 
decision granting or denying Social Security disability 
benefits and the medical records upon which said decision was 
based should be obtained, the RO should determine whether the 
veteran did apply for Social Security benefits; and, if so, 
such records should be requested from the SSA.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is being Remanded for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters, as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The notification to the 
veteran should include, but not be 
limited to, a request that he submit 
medical evidence that hypertension is 
proximately due to or the result of or 
being aggravated by a service connected 
disability of ganglion cyst of the right 
wrist.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hypertension 
since service.  After securing the 
necessary release, the RO should obtain 
these records, to include those from Dr. 
Robert E. Burky, Jr., Robert Polhemus, 
M.D. (to include records when the veteran 
first consulted this physician), Dr. 
Chin, and the Martinez, California and 
Pleasant Hill, California VA Medical 
Centers.

Dr. Polhemus should also be requested to 
clarify his October 1995 statement that 
the veteran was noted to have quite 
severe hypertension when he was first 
evaluated, and that this was initially 
attributed to the stress of the veteran's 
service connected ganglion cyst.  In 
particular, the examiner should be asked 
to clarify his statement by answering the 
following questions:  (1)  Is it at least 
as likely as not that chronic 
hypertension was proximately due to or 
the result of service connected ganglion 
cyst of the right wrist? (2) Is it at 
least as likely as not that hypertension 
is being aggravated by service connected 
ganglion cyst of the right wrist?  If 
aggravated, the degree of aggravation 
should be quantified to the extent 
feasible.  The examiner should preface 
his answer utilizing the underlined 
standard of proof by which the Board is 
bound.  Also, the examiner should avoid 
using phrases like "possibly", "may 
have", "could have".  The reasons and 
bases for the opinions rendered should be 
discussed in detail, and it would be 
helpful if the physician include 
citations to authority and investigation 
for all conclusions reached.  

3.  The RO should ascertain from the 
veteran and representative whether the 
veteran has applied for SSA benefits.  If 
the veteran has applied for such 
benefits, a copy of the decision that 
awarded or denied disability benefits to 
the veteran and the medical records upon 
which it was based should be obtained.  
All records must be associated with the 
claims folder.

4.  Thereafter, the veteran should be 
afforded a special cardiovascular 
examination.  Notification of the date, 
time and place of the examination should 
be sent to the veteran.  The entirety of 
the veteran's claims folder must be made 
available to the examiner for review 
prior to any evaluation of the veteran.

The examination must encompass a detailed 
review of the veteran's relevant history.  
The examiner should answer the following 
questions below.  In so doing, the 
examiner should respond using any 
underlined phrase.  Any such phrase 
represents the standard of proof that the 
Board uses in adjudicating claims 
involving service connection.  The 
examiner should avoid using phrases like 
"possibly", "may have", "could 
have".  If the physician agrees or 
disagrees with any opinion of record 
concerning the issue of secondary service 
connection for hypertension, he/she may, 
at his/her discretion, comment on the 
reasons for any such disagreement or 
agreement.

I.  When did any current 
hypertension have its onset?

II.  Is it at least as likely as not 
that any current hypertension is 
proximately due to or the result of 
service connected disability of 
ganglion cyst of the right wrist?  

III.  Is it at least as likely as 
not that any current hypertension is 
being aggravated by the service 
connected disability of ganglion 
cyst of the right wrist?  If so, the 
degree of aggravation should be 
quantified to the extent feasible.

The reasons and bases for any conclusion 
reached should be discussed.  All 
opinions expressed should be supported by 
reference to pertinent evidence.

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claims for service 
connection for hypertension as secondary 
to the veteran's service connected 
disability of ganglion cyst of the right 
wrist.  This should include consideration 
of the case of Allen v. Brown, 7 Vet. 
App. 439 (1995) wherein the Court held 
that service connection may be warranted 
when aggravation of a nonservice-
connected condition is proximately due to 
or the result of a service connected 
condition.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals
		

	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



